Citation Nr: 1811978	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents. 

2.  Entitlement to service connection for impotency, claimed as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for vascular disease, claimed as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for cataracts, claimed as secondary to diabetes mellitus, type II. 

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus, type II. 

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus, type II. 

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2013, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board remanded this matter for development in May 2014 and August 2015, and it now returns for further appellate review. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this regard, there has not been substantial compliance with the Board's August 2015 remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board remanded this matter in August 2015 in order to obtain an addendum opinion addressing whether the Veteran's diabetes mellitus, type II, was related to his military service.  In rendering such opinion, the examiner was requested to consider the Veteran's lay statements; service treatment records (STRs) documenting treatment for swelling in the hands and pain in the right foot, and in-service consideration of whether such represented rheumatoid arthritis, gout, or allergy; and whether the Veteran's symptoms in service were early symptoms of diabetes, or the Veteran had exposure to toxins (other than herbicide agents, to include Agent Orange) that led to the development of diabetes.  

Upon remand, an April 2016 addendum opinion was obtained.  At such time, the VA examiner reported that, in the absence of Agent Orange exposure confirmation due to Vietnam War service, he was unable to offer an opinion regarding the etiology of the Veteran's diabetes mellitus, type II.  He further reported that diabetes mellitus was a relatively common chronic condition as 29.1 million Americans, or 9.3 percent of the population, had diabetes in 2012.  The examiner indicated that not all cases of diabetes was due to Agent Orange or dioxin exposure and, therefore, he was unable to confirm prior Agent Orange exposure in the Veteran as such was outside the scope of the disability examination. 

Additionally, the April 2016 VA examiner reported that the Veteran had diabetic neuropathy of the upper and lower extremities.  He further reported that the documented neurologic findings of intermittent pain, paresthesias, and numbness in the extremities were independent of any prior hand swelling and foot pain symptoms the Veteran might have had in the remote past.  The examiner indicated that he was unable to comment on the significance of remote symptoms related to rheumatoid arthritis, grout, or allergy without resorting to mere speculation.  

Unfortunately, the Board finds that this addendum opinion does not substantially comply with the Board's August 2015 remand directives.  In this regard, the April 2016 VA examiner focused on presumptive service connection for the Veteran's diabetes mellitus, type II, due to exposure to herbicide agents, and failed to provide an opinion as to the direct aspect of such claim.  Additionally, the examiner failed to consider and comment on the relationship between the Veteran's in-service symptoms, including swelling in his hands and pain in his right foot, and his diabetes mellitus, type II; but rather, focused on the relationship between such in-service symptoms and the Veteran's neuropathy of the upper and lower extremities.  Furthermore, the April 2016 VA examiner stated that an opinion could not be provided without resort to mere speculation, but he failed to indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide a rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  

Consequently, it cannot be found that there was substantial compliance with the August 2015 Board remand directives.  See Stegall, 11 Vet. App. 268.  Thus, a remand is necessary to obtain an addendum opinion. 	

Moreover, as noted in the May 2014 and August 2015 Board remands, the Veteran's claims of service connection for impotency, vascular disease, cataracts, and peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes mellitus, type II, are inextricably intertwined with the remanded claim for service connection for such diabetes mellitus, type II.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Accordingly, the appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claims on appeal pending the adjudication of the inextricably intertwined claim.  See Harris, supra.  In this regard, the April 2016 VA examiner already determined that the Veteran's diabetic neuropathy of the bilateral upper and lower extremities and erectile dysfunction (impotency) are related to his diabetes mellitus, type II.  However, if, upon remand, if the examiner opines that the Veteran's diabetes mellitus, type II, is related to his military service, he or she should provide an opinion as to whether his claimed vascular disease and cataracts are secondary to such disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate medical professional other than the April 2016 VA examiner, if possible, for an opinion addressing the etiology of the Veteran's diabetes mellitus, type II, and any secondary conditions.  The record and a copy of this Remand must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II, is related to his military service? 

In offering such opinion, the examiner should consider the statements from the Veteran; the STRs documenting treatment for swelling in the hands and pain in the right foot, and in-service consideration of whether such represented rheumatoid arthritis, gout, or allergy; and whether such in-service symptoms were early symptoms of diabetes or the Veteran had exposure to toxins (other than herbicide agents, to include Agent Orange) that led to the development of diabetes. 

(B) If the Veteran's diabetes mellitus, type II, is related to his military service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's vascular disease is caused OR aggravated by his diabetes mellitus, type II?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(C) If the Veteran's diabetes mellitus, type II, is related to his military service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cataracts is caused OR aggravated by his diabetes mellitus, type II?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner's report must include a complete rationale for all opinions expressed. 

If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should then ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




